                                            Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 1 of 13




                                       ANDREW L. PACKARD (State Bar No. 168690)
                                   1   WILLIAM N. CARLON (State Bar No. 305739)
                                   2   Law Offices of Andrew L. Packard
                                       245 Kentucky Street, Suite B3
                                   3   Petaluma, CA 94952
                                       Tel: (707) 782-4060
                                   4   Fax: (707) 782-4062
                                       E-mail: andrew@packardlawoffices.com
                                   5
                                       wncarlon@packardlawoffices.com
                                   6
                                       Attorneys for Plaintiff
                                   7   CALIFORNIANS FOR
                                       ALTERNATIVES TO TOXICS
                                   8
                                       ALLISON G. JACKSON (State Bar No. 157078)
                                   9
                                       Harland Law Firm LLP
                                  10   212 G Street, Suite 201
                                       Eureka, CA 95501
                                  11   Tel: (707) 444-9281
                                       Fax: (707) 445-2961
                                  12   Email: ajackson@harlandlaw.com
Northern District of California
 United States District Court




                                  13
                                       Attorneys for Defendants
                                  14   KERNEN CONST. CO.; BEDROCK INVESTMENTS LLC;
                                       SCOTT FARLEY; and KURT KERNEN
                                  15

                                  16                                  UNITED STATES DISTRICT COURT

                                  17                                NORTHERN DISTRICT OF CALIFORNIA

                                  18
                                            CALIFORNIANS FOR ALTERNATIVES
                                  19        TO TOXICS                                        Case No.    4:20-cv-01348-YGR

                                  20                                  Plaintiff,             STIPULATED PROTECTIVE ORDER FOR
                                                                                             STANDARD LITIGATION
                                  21              v.

                                  22        KERNEN CONSTRUCTION CO.,
                                            BEDROCK INVESTMENTS LLC, KURT
                                  23        KERNEN, and SCOTT FARLEY
                                  24                                  Defendants.

                                  25

                                  26   1.      PURPOSES AND LIMITATIONS

                                  27           Disclosure and discovery activity in this action are likely to involve production of

                                  28   confidential, proprietary, or private information for which special protection from public disclosure
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 2 of 13




 1   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 2   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 3   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 4   or responses to discovery and that the protection it affords from public disclosure and use extends

 5   only to the limited information or items that are entitled to confidential treatment under the

 6   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

 7   this Stipulated Protective Order does not entitle them to file confidential information under seal;

 8   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 9   applied when a party seeks permission from the court to file material under seal.

10   2.      DEFINITIONS

11   2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

12   items under this Order.

13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

15   Civil Procedure 26(c).

16           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

17   as their support staff).

18           2.4     Designating Party: a Party or Non-Party that designates information or items that it

19   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

20           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

21   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

22   transcripts, and tangible things), that are produced or generated in disclosures or responses to

23   discovery in this matter.

24           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

25   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

26   consultant in this action.

27           2.7     House Counsel: attorneys who are employees of a party to this action. House

28   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                       2
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 3 of 13




 1           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

 2   entity not named as a Party to this action.

 3           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

 4   but are retained to represent or advise a party to this action and have appeared in this action on

 5   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 6           2.10   Party: any party to this action, including all of its officers, directors, employees,

 7   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 8           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 9   Material in this action.

10           2.12   Professional Vendors: persons or entities that provide litigation support services

11   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

12   storing, or retrieving data in any form or medium) and their employees and subcontractors.

13           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

14   “CONFIDENTIAL.”

15           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

16   Producing Party.

17   3.      SCOPE

18           The protections conferred by this Stipulation and Order cover not only Protected Material (as

19   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

20   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

21   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

22   However, the protections conferred by this Stipulation and Order do not cover the following

23   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

24   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

25   publication not involving a violation of this Order, including becoming part of the public record

26   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

27   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

28
                                                       3
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 4 of 13




 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 2   Protected Material at trial shall be governed by a separate agreement or order.

 3   4.      DURATION

 4           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.

10   5.      DESIGNATING PROTECTED MATERIAL

11           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   Non-Party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. The

14   Designating Party must designate for protection only those parts of material, documents, items, or

15   oral or written communications that qualify – so that other portions of the material, documents,

16   items, or communications for which protection is not warranted are not swept unjustifiably within

17   the ambit of this Order.

18           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process or to impose unnecessary expenses and burdens on

21   other parties) expose the Designating Party to sanctions.

22   If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

24   that it is withdrawing the mistaken designation.

25           5.2    Manner and Timing of Designations. Except as otherwise provided in this Order

26   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

27   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

28   designated before the material is disclosed or produced.
                                                        4
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 5 of 13




 1          Designation in conformity with this Order requires:

 2                (a) for information in documentary form (e.g., paper or electronic documents, but

 3   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 4   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

 5   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

 6   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 7   A Party or Non-Party that makes original documents or materials available for inspection need not

 8   designate them for protection until after the inspecting Party has indicated which material it would

 9   like copied and produced. During the inspection and before the designation, all of the material made

10   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

11   identified the documents it wants copied and produced, the Producing Party must determine which

12   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

13   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

14   that contains Protected Material. If only a portion or portions of the material on a page qualifies for

15   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

16   appropriate markings in the margins).

17                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

18   Designating Party identify on the record, before the close of the deposition, hearing, or other

19   proceeding, all protected testimony.

20                (c) for information produced in some form other than documentary and for any other

21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

22   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

23   portion or portions of the information or item warrant protection, the Producing Party, to the extent

24   practicable, shall identify the protected portion(s).

25          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

26   designate qualified information or items does not, standing alone, waive the Designating Party’s

27   right to secure protection under this Order for such material. Upon timely correction of a

28   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in
                                                         5
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 6 of 13




 1   accordance with the provisions of this Order.

 2   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 3           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

 4   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 5   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 6   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 7   confidentiality designation by electing not to mount a challenge promptly after the original

 8   designation is disclosed.
            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
 9

10   by providing written notice of each designation it is challenging and describing the basis for each

11   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

12   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
13
     of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
14
     begin the process by conferring directly (in voice to voice dialogue; other forms of communication
15
     are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
16
     Party must explain the basis for its belief that the confidentiality designation was not proper and
17

18   must give the Designating Party an opportunity to review the designated material, to reconsider the

19   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
20   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
21
     has engaged in this meet and confer process first or establishes that the Designating Party is
22
     unwilling to participate in the meet and confer process in a timely manner.
23
             6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
24

25   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding

26   Discovery and Discovery Motions. The parties may file a joint letter brief regarding retaining

27   confidentiality within 21 days of the initial notice of challenge or within 14 days of the parties
28   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.
                                                      6
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 7 of 13




     Failure by a Designating Party to file such discovery dispute letter within the applicable 21 or 14
 1

 2   day period (set forth above) with the Court shall automatically waive the confidentiality

 3   designation for each challenged designation. If, after submitting a joint letter brief, the Court

 4   allows that a motion may be filed, any such motion must be accompanied by a competent
 5
     declaration affirming that the movant has complied with the meet and confer requirements
 6
     imposed in the preceding paragraph. The Court, in its discretion, may elect to transfer the
 7
     discovery matter to a Magistrate Judge.
 8
             In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality
 9

10   designation at any time if there is good cause for doing so, including a challenge to the designation

11   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court
12   allows that a motion may be filed, any motion brought pursuant to this provision must be
13
     accompanied by a competent declaration affirming that the movant has complied with the meet
14
     and confer requirements imposed by the preceding paragraph. The Court, in its discretion, may
15
     elect to refer the discovery matter to a Magistrate Judge.
16

17                   The burden of persuasion in any such challenge proceeding shall be on the
18   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
19   impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to
20   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to file a
21   letter brief to retain confidentiality as described above, all parties shall continue to afford the
22   material in question the level of protection to which it is entitled under the Producing Party’s
23   designation until the court rules on the challenge.
24   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
25           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
26   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
27   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
28   the categories of persons and under the conditions described in this Order. When the litigation has
                                                         7
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 8 of 13




 1   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 2   DISPOSITION).

 3          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 4   secure manner that ensures that access is limited to the persons authorized under this Order.

 5          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

 6   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 7   information or item designated “CONFIDENTIAL” only to:

 8                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 9   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

10   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A;

12                (b) the officers, directors, and employees (including House Counsel) of the Receiving

13   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” (Exhibit A);

18                (d) the court and its personnel;

19                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

24   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

26   bound by the court reporter and may not be disclosed to anyone except as permitted under this

27   Stipulated Protective Order.

28                (g) the author or recipient of a document containing the information or a custodian or
                                                         8
          Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 9 of 13




 1   other person who otherwise possessed or knew the information.

 2   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 3           LITIGATION

 4           If a Party is served with a subpoena or a court order issued in other litigation that compels

 5   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

 6   must:

 7              (a) promptly notify in writing the Designating Party. Such notification shall include a

 8   copy of the subpoena or court order;

 9              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

10   other litigation that some or all of the material covered by the subpoena or order is subject to this

11   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

12              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

13   Designating Party whose Protected Material may be affected.

14           If the Designating Party timely seeks a protective order, the Party served with the subpoena

15   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

16   before a determination by the court from which the subpoena or order issued, unless the Party has

17   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

18   expense of seeking protection in that court of its confidential material – and nothing in these

19   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

20   disobey a lawful directive from another court.

21   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

22           LITIGATION

23              (a) The terms of this Order are applicable to information produced by a Non-Party in this

24   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

25   connection with this litigation is protected by the remedies and relief provided by this Order.

26   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

27   protections.

28              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                                       9
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 10 of 13




 1   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 2   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 3                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 4   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 5                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 6   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 7   information requested; and

 8                  (3) make the information requested available for inspection by the Non-Party.

 9              (c) If the Non-Party fails to object or seek a protective order from this court within 14

10   days of receiving the notice and accompanying information, the Receiving Party may produce the

11   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

12   seeks a protective order, the Receiving Party shall not produce any information in its possession or

13   control that is subject to the confidentiality agreement with the Non-Party before a determination by

14   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

15   seeking protection in this court of its Protected Material.

16   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

19   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

20   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

21   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

22   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

23   Be Bound” that is attached hereto as Exhibit A.

24   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25          MATERIAL

26          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

27   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

28   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
                                                        10
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 11 of 13




 1   modify whatever procedure may be established in an e-discovery order that provides for production

 2   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 3   parties reach an agreement on the effect of disclosure of a communication or information covered by

 4   the attorney-client privilege or work product protection, the parties may incorporate their agreement

 5   in the stipulated protective order submitted to the court.

 6   12.    MISCELLANEOUS

 7          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 8   its modification by the court in the future.

 9          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

10   no Party waives any right it otherwise would have to object to disclosing or producing any

11   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

12   Party waives any right to object on any ground to use in evidence of any of the material covered by

13   this Protective Order.

14          12.3    Filing Protected Material. Without written permission from the Designating Party or a

15   court order secured after appropriate notice to all interested persons, a Party may not file in the

16   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

17   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

18   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

19   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

20   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

21   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

22   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

23   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

24   13.    FINAL DISPOSITION

25          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

26   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

27   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

28   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
                                                       11
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 12 of 13




 1   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 2   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

 3   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

 4   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

 5   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 6   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 7   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 8   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 9   and expert work product, even if such materials contain Protected Material. Any such archival copies

10   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

11   Section 4 (DURATION).

12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

13

14   DATED: ____October 22, 2020 _____            ____/s/William N. Carlon ________________
                                                      Attorneys for Plaintiff
15

16

17   DATED: ____ October 22, 2020 ______          ____/s/Allison G. Jackson_________________
                                                      Attorneys for Defendant
18
19

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21

22   DATED: October __,
                    26 2020                            _____________________________________
                                                       Yvonne Gonzalez Rogers
23                                                     United States District Judge
24

25

26
27

28
                                                       12
       Case 4:20-cv-01348-YGR Document 42 Filed 10/26/20 Page 13 of 13




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on ___________ [date] in the case of CATs v. Kernen Construction Co., et al:

 7   4:20-cv-01348-YGR. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                                       13
